Brent, J.,
delivered the opinion of the Court.
The object of the bill in this case is to obtain an injunction, restraining the appellants and the sheriff of Baltimore County from selling under execution certain lease*184hold property, to satisfy judgments against the husband of the appellee.
The lot in question was leased by John Fox and wife,, on the 5th day of March, 1873, to Edward P. Standiford, for the period of ninety-nine years, the consideration being-the payment of an annunl rent of $32. The lease seems, to have heen signed at that date hy the respective parties, hut is not acknowledged until the 7th of April, following.
On the 23rd of the following June the lease was assigned by Standiford, for the consideration of five dollars, to his. wife, Amelia E., and on the same day both the lease and assignment were deposited in the clerk’s office for record.
The judgment of the appellant, Thomas, was obtained against Edward P. Standiford, on the 24th of August, 1869, and having heen revived by scire facias, an execution was issued and levied upon the property in question, when further proceedings were restrained hy injunction. Upon final hearing this injunction was made perpetual, and from this decree the present appeal is taken.
The hill in substance, sets up an exclusive beneficial interest of the wife in the lease, by the assignment of her-husband, and from the fact that the buildings and improvements were put upon the property with her money.
The only ground upon which Mrs. Standiford’s claim to. the'property can be supported, is hy reason of a resulting trust; and th'e question arises is such a trust sustained by the proof?
As stated in the opinion of the learned Judge of the Circuit Court, “ there is, perhaps, no principle more clearly settled by numerous authorities, than that if a husband purchases an estate with the money of his wife, there is a. resulting trust, and the husband holds the property as trustee for the benefit of his wife.” While parol proof is. admissible to establish a trust of this sort, it is important to,understand that such proof must be strong and convincing. In the case of Greer vs. Baughman, and others, 13 *185Md., 257, which is very similar in its facts to the present one, the Court, after an examination of the cases on this subject, holds that the proof of the payment of the money by the party setting up the trust, must be clear and convincing. And so in Brawner vs. Staup, 21 Md., 328, it is said, that “ the payment of the money by the cestui que trust, must be clearly proved,” and in Keller vs. Keller, 45 Md., 269, that the payment of the money “ must be made out by plain, direct and unequivocal evidence.”
The proof in this case does not satisfy us that any money of the wife has been expended upon the property in question. Instead of being plain, direct and unequivocal upon this point, it is altogether unsatisfactory. The improvements are claimed to have been built from money borrowed from a building association, and from three hundred dollars received by the wife from her father’s estate. Although her father died in Baltimore, no proof is offered of any distribution of his estate, or any attempt made to account for its omission. When questioned where this sum of $300 was kept, the wife testifies that it was deposited in the Savings Bank of Baltimore. When her account with that bank is produced by the appellant Thomas as a part of his proof, it appears that she had at no time to her credit there more than $67.32. This she afterwards undertakes to explain by testifying that a part of her money was kept elsewhere. When asked, upon cross-examination, where, she refuses or cannot tell. She also afterwards claims that she had received money from boarders and for sewing. Upon her cross-examination upon this part of her testimony, her answers are unsatisfactory, and the amount realized from these sources appears very small and trifling. The testimony of the husband tends to show that the improvements upon this property were made from his own work and earnings as a carpenter, and from the money borrowed from the building association. The latter has not been paid, and as no sufficient proof is offered to show by whom *186it was .borrowed, it cannot be assumed to have been the money of the wife. Some of the dues to the association-have been settled, but whether by the wife or husband does not clearly appear.
(Decided 26th June, 1878.
In view of the strict proof required to establish a resulting trust, there has been a failure of proof in this case. It is neither clear nor convincing, and the decree of the Circuit. Court must be reversed.

Decree reversed, and bill dismissed.